Citation Nr: 0914580	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-13 110	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to September 23, 
2008.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from September 23, 2008.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In May 2008, the Board remanded the Veteran's 
claims for additional development.

While the case was in remand status, the Muskogee RO 
increased the rating for PTSD to 50 percent (from 30 percent) 
by an October 2008 rating decision.  The rating was made 
effective as of September 23, 2008.  Because less than the 
maximum available benefit for a schedular rating was awarded 
and because the increase was not made effective throughout 
the pendency of the claim, the claim remains before the 
Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, 
the Board will address whether the Veteran is entitled to an 
evaluation in excess of 30 percent for PTSD prior to 
September 23, 2008, and whether he is entitled to an 
evaluation in excess of 50 percent for PTSD from September 
23, 2008.

By the May 2008 decision, the Board remanded an issue of 
whether the creation of an overpayment was proper.  The 
agency of original jurisdiction (AOJ) was to prepare a 
statement of the case (SOC) for the issue.  A SOC for the 
issue was sent to the Veteran and his representative in 
November 2008.  No substantive appeal was made a part of the 
record before the case was re-certified to the Board in 
February 2009.  Inasmuch as an appeal of the overpayment 
issue has not been made a part of the record, the Board will 
not address the issue.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2008).


FINDINGS OF FACT

1.  During the pendency of the claim, the Veteran's service-
connected PTSD has been manifested by symptoms that include 
anxiety, depression, irritability, anger, intrusive thoughts, 
hypervigilance, avoidant behavior, startle response, 
nightmares, flashbacks, sleep impairment, questionable 
judgment, occasional panic attacks, limited concentration, 
and tangential and digressive speech, which have resulted in 
occupational and social impairment with reduced reliability 
and productivity.

2.  The Veteran's service-connected disabilities do not 
preclude him from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2008, the criteria for a 50 
percent rating for service-connected PTSD were met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

2.  During the pendency of the claim, the criteria for a 
rating in excess of 50 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2008).

3.  The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through April 2006 and July 2008 notice 
letters, the RO notified the Veteran and his representative 
of the information and evidence needed to substantiate the 
Veteran's increased rating and TDIU claims.  The notice 
letters informed the Veteran that the evidence must show an 
increase in severity of PTSD.  Additionally, the Veteran was 
told to submit medical evidence and lay statements showing 
how PTSD impacts his employment and daily life.  The July 
2008 letter also set forth the general criteria for assigning 
disability ratings and listed the applicable diagnostic code 
for evaluating PTSD.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The RO provided the Veteran with the general 
criteria for assigning effective dates in the July 2008 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's claims, the 
claims were properly re-adjudicated in October 2008, which 
followed the July 2008 notice letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the April 2006 and July 2008  
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Consequently, a 
remand of the increased rating and TDIU claims for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Centers (VAMCs) 
in:  North Little Rock, Arkansas; Oklahoma City, Oklahoma; 
and Dallas, Texas.  Available records from the Social 
Security Administration were also requested and obtained.  
Additionally, in July 2006 and September 2008, the Veteran 
was provided VA examinations in connection with his claims, 
the reports of which are of record.  Furthermore, the Veteran 
was afforded a hearing before the Board in April 2008, the 
transcript of which is also of record.  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II. Analysis

A. PTSD

The Veteran asserts that his service-connected PTSD is more 
disabling than what is indicated by the ratings assigned 
during the rating period of the claim.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart, 
21 Vet. App. at 509-10.

PTSD is evaluated under Diagnostic Code 9411.  A 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2008).

A review of the evidence of record reveals that the Veteran 
was first diagnosed with PTSD at the Dallas VAMC in April 
2005.  He underwent VA psychiatric examination in connection 
with the current claim in July 2006.  The Veteran complained 
of flashbacks, intrusive thoughts, problems sleeping, 
nightmares, depression, and suicidal thoughts.  He reported 
several suicide attempts in the 1970s and 1980s and he stated 
that he experienced suicidal ideation at least once per week.  
Regarding employment, the Veteran worked for 20 years in the 
aircraft industry before retiring in 1999 and had not worked 
since that time.  The Veteran had been married four times and 
was currently married since 2003.  He described the current 
marriage relationship as wonderful.  The Veteran had several 
close friends he saw once per week.  On examination, the 
Veteran appeared unkempt with a depressed mood.  His affect 
was constricted and angry.  The Veteran denied hallucinations 
and there was no evidence of delusional thinking.  He 
reported suicidal and homicidal ideation with no intent or 
plan.  The Veteran was fairly well oriented with long-term 
memory intact and good short-term memory.  Attention and 
concentration was fair.  The Veteran's reasoning was concrete 
but his judgment appeared questionable.  Compulsive or 
ritualistic behavior was denied.  His speech had normal rate 
and rhythm but he was tangential and digressive.  No panic 
attacks were reported.  The Veteran's thought processes were 
tangential and somewhat disorganized which the examiner 
related to a history of substance abuse.  The Veteran's 
irritability and insomnia caused moderate occupational 
impairment.  Past family relationships were impaired as a 
result of his substance abuse.  The examiner provided a 
diagnosis of chronic, mild to moderate, PTSD; moderate major 
depressive disorder; and substance abuse, in remission.  He 
assigned a GAF (global assessment of functioning) score of 
50.

Pursuant to the Board's remand, the Veteran was scheduled for 
another VA examination in September 2008 to address the level 
of severity of the Veteran's PTSD.  The Veteran had 
subjective complaints of intrusive thoughts, nightmares, 
avoidant behavior, startle response, hypervigilance, and 
depression.  The Veteran was not employed.  The examiner 
noted that the Veteran appeared at the examination with dark 
glasses and soiled clothing.  The Veteran was oriented quite 
well and his mood was within normal limits.  He had 
reasonably good short-term memory although the Veteran 
indicated he had increasing memory problems.  Cognitive 
testing showed limitations in concentration.  There was no 
evidence of thought disorder in the sense of derailment, 
tangentiality, or circumlocution.  The Veteran did not have 
hallucinations or delusions.  He also did not have suicidal 
or homicidal ideation.  The Veteran was diagnosed with PTSD 
and a depressive disorder not otherwise specified.  A GAF 
score of 55 was assigned.  The examiner stated that the 
Veteran has moderate dysfunction with respect to social and 
occupational activities as a result of his PTSD.

When the RO awarded an increased rating to 50 percent, the 
effective date was set as September 23, 2008.  That is the 
date that the second VA examination was conducted.  The Board 
finds that the Veteran experienced similar PTSD-related 
symptoms prior to that examination.  Based on the evidence in 
the July 2006 VA examination report, it appears that the 
Veteran's PTSD has resulted in occupational and social 
impairment with reduced reliability and productivity 
throughout the pendency of the claim and not merely since 
September 23, 2008.  The Veteran exhibited and complained of 
many of the same symptoms at the July 2006 examination, the 
examiner characterized the impairment to be as much as 
moderate in nature, and the Veteran was actually assigned a 
lower GAF score.  During his April 2008 hearing, the Veteran 
testified to experiencing similar symptoms, as well as panic 
attacks.  Given the level of severity of the Veteran's PTSD, 
the criteria for a 50 percent rating were met prior to 
September 23, 2008.  See 38 C.F.R. § 4.130 (Diagnostic 
Code 9411).

Although a 50 percent rating is warranted throughout the 
pendency of the claim, the criteria for a 70 or 100 percent 
rating for PTSD have not been met.  Obsessional rituals and 
spatial orientation were not found.  The Veteran exhibited 
tangential and digressive speech, but it was never 
characterized as illogical, obscure, or irrelevant.  He 
reported experiencing panic attacks and depression, but not 
to a near-continuous level.  The Veteran had irritability, 
but periods of violence were not noted.  He exhibited 
abnormal personal appearance and hygiene, but the examiners 
did not characterize it as neglect.  The Veteran has impaired 
relationships, but he has not been unable to establish and 
maintain them as evidenced by his current marriage.  Although 
suicidal ideation was reported at the July 2006 examination, 
the Veteran denied experiencing suicidal ideation during VA 
treatment and at the September 2008 VA examination.  In light 
of the VA examiners' characterization of the Veteran's PTSD 
severity as moderate, the Board does not find the report of 
suicidal ideation as representative of the severity of his 
PTSD in light of the other evidence of record.  Even more 
severe symptoms representative of total impairment, such as 
gross impairment of thought process or communication, 
delusions or hallucinations, or a danger of hurting self or 
others have not been evident during the rating period.  
Consequently, an evaluation in excess of 50 percent is not 
warranted for PTSD.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's PTSD has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the 
Veteran is entitled to a 50 percent rating for PTSD prior to 
September 23, 2008; however, a higher rating is not warranted 
at any time during the pendency of the claim.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against a higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B. TDIU

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In the Veteran's case, he has been awarded service connection 
for PTSD, currently rated as 50 percent disabling; type II 
diabetes with bilateral peripheral neuropathy of the lower 
extremities, rated as 20 percent disabling; hypertension, 
evaluated as 10 percent disabling; and erectile dysfunction, 
evaluated as noncompensably (zero percent) disabling.  The 
combined rating for the service-connected disabilities is 
60 percent.  As such, the Veteran does not meet the criteria 
for consideration for entitlement to TDIU on a schedular 
basis because neither the single 50 percent rating for PTSD 
or the combined 60 percent rating satisfies the percentage 
requirements of 38 C.F.R. § 4.16(a).

Nevertheless, a veteran may be entitled to TDIU on an extra-
schedular basis if it is established that he is unable to 
secure or follow substantially gainful employment as a result 
of the effect of his service-connected disability.  38 C.F.R. 
§ 4.16(b).  Consequently, the Board must determine whether 
the Veteran's service-connected disability precludes him from 
engaging in substantially gainful employment (work that is 
more than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The fact that a veteran may be unemployed or has 
difficulty obtaining employment is not determinative.  The 
ultimate question is whether a veteran, because of service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2008).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

The evidence indicates that the Veteran worked for 
approximately 20 years in the aircraft industry until he 
retired in 1999.  The Veteran last worked full time in 
February 2003 when he was a fork lift operator.  His 
education consists of high school with two years of college.

In July 2006, the Veteran underwent a VA examination that 
addressed his physical disabilities.  The examiner considered 
the Veteran's service-connected disabilities of type II 
diabetes, hypertension, and erectile dysfunction, and 
provided an opinion regarding the Veteran's employability.  
He gave the opinion that the disabilities would not prevent 
the Veteran from working in any job.  Even with consideration 
of the Veteran's non-service-connected disabilities (lumbar 
disc disease, sacroiliac joint dysfunction, and right eye 
problems), the examiner determined that the Veteran could 
perform sedentary tasks.

Pursuant to the Board's remand, a VA examiner was to provide 
an opinion regarding the combined effects of the Veteran's 
service-connected disabilities-both physical and mental.  
The September 2008 VA examiner who assessed the Veteran's 
PTSD also provided an opinion regarding the Veteran's 
employability.  The examiner found that, on the basis of PTSD 
alone or with his other service-connected ailments, the 
Veteran would have moderate to occasional work dysfunction.  
The Veteran's attitude, getting along with other people, 
general depression, reduced energy, and hypervigilance would 
primarily affect his ability to work.  However, the examiner 
reiterated that the combined work dysfunction is moderate.

Although the evidence indicates that the Veteran is not 
currently employed, it is not shown that he is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability.  Based on the VA 
examination reports, the combined impairment produced by both 
the Veteran's physical and mental service-connected 
disabilities do not render him unemployable.  Therefore, 
submission for a total disability on an extra-schedular basis 
is not warranted and the claim must be denied.  See 38 C.F.R. 
§ 4.16(b).


ORDER

A 50 percent rating for PTSD is granted prior to September 
23, 2008, subject to the laws and regulations governing the 
payment of monetary awards.

An evaluation in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


